             Case 2:20-cv-01454-RSL Document 13 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT FOR THE
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
 8
 9 MICHAEL CHIOFAR GUMMO BEAR,                       CASE NO. 20-01454-RSL
10                               Plaintiff,
11                                                   ORDER GRANTING UNOPPOSED
                         v.
                                                     MOTION TO STAY INITIAL
12 U.S. DEPARTMENT OF HEALTH AND                     SCHEDULING DATES
     HUMAN SERVICES
13
14                               Defendant.

15
16         Having reviewed the motion and the representations of counsel, it is hereby ORDERED that:

17
18         Defendant U.S. Department of Health and Human Services’ Unopposed Motion to Stay
19 Initial Scheduling Dates is GRANTED. Docket #9 is hereby vacated.
20
21         DATED this 27th day of January, 2021.
22
23
24                                                           ROBERT S. LASNIK
                                                             United States District Judge
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO STAY INITIAL                     UNITED STATES ATTORNEY
     SCHEDULING DATES - 1                                               700 STEWART STREET, SUITE 5220
     20-01454-RSL                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
